Title: To Thomas Jefferson from Stephen Sayre, 20 February 1801
From: Sayre, Stephen
To: Jefferson, Thomas



Sir
Philaa. 20th. Feb: 1801—

I am honor’d with your answer, so far as it was, then in your power to reply—and I am truly sensible of your kindness.
We have now the grateful sound of bells & cannon, on the happy event, of your election.—to us, who have risque’d our future hopes, on the issue, who deem’d our country lost, or saved, by the result, you must suppose it was music to the soul—to others, the news was like the pangs of death. May you long enjoy those delicious feelings, which must fill your mind, & delate your heart, to be, thus, the object of your native country’s confidence, & love. You have enemies, but they are the enemies of the state.
Don’t suppose this flattery—I have never yet practised the means by which I might have found my advantage, & where it was necessary—& I shall not begin with Mr Jefferson, who must hold the language of adulation in contempt—on the contrary, I now take the liberty, to remark—that the conflict has not been personal—you are the depository of our confidence to secure the blessings, which we expect under the forms & principles of a republican government—we trust you will not only act upon those principles, yourself, but employ none of those who have, dared to oppose them. to say this, I am, impel’d by duty—because I hear my fellow citizens, every hour, express their fears, that you will forgive their political sins
If you will take the trouble of looking over my letter again—you will find no Idea, express’d, or imply’d, as to our geting entangled in the affairs of Europe—I most cordially detest our policy, respecting our foreign relations, for many years past—but when an opportunity presents itself, such as at this moment, in which we should act as mediators, on the great scale of universal peace, & happiness, surely; some benefit may be secured—no injury provoked—
We must have a Minister in France, to settle the accounts of our seven years delerium, hypocricy, & folly—and why not lend his aid, in perfecting a system, to unite the world, in brotherly love—one of the great blessings of commerce is that of creating & preserving a friendly intercourse.
Who can read the letter book of a merchant, trading to various ports, without sensibly feeling the force of its influence—they write in the language of love, & are interested in all their family disasters, or happiness—You allow, that commerce is desirable—but is it not desirable to place it upon the basis of security, & universal protection—can  this be expected while the British, are the pirates of Europe, & the Algierines, of Asia—
I need not inform Mr Jefferson, that if the powers of all Europe were now represented at Paris, for the express purpose of emancipating commerce, from depredation, & piracy—that the assembly would be like many others, composed of men, ignorant, selfish, & deceitful, with a few, very few, honest, & well inform’d. The councils of your Minister, his information, his honest policy, and perseverance, might finally privail. You will, of necessity send an agent to France—If you can find any other citizen, in the union, better qualified to conciliate, or to act, in this station, I shall forever be silent. I will not trouble you farther at this moment, when you must take upon you the great & solemn charge of your high appointment 
I am most respectfully your obt

Stephen Sayre

